In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           20-0076
                                        UNPUBLISHED


    MARK CHASE, statutory beneficiary of                    Chief Special Master Corcoran
    BARBARA PAULEY-CHASE,
    deceased,                                               Filed: June 15, 2021

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                         Guillain-Barre Syndrome (GBS);
                                                            Death
                       Respondent.


Stephen I. Leshner, Stephen I. Leshner, P.C., Phoenix, AZ, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On January 23, 2020, Mark Chase, statutory beneficiary of Barbara Pauley-Chase,
deceased, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). Petitioner
alleges that his wife, Ms. Pauley-Chase, suffered from Guillain-Barre syndrome (“GBS”)
as a result of pneumococcal conjugate and influenza (“flu”) vaccines received on October
17, 2018, and that she subsequently died on December 22, 2018 as a result of her
vaccine-related condition. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On June 14, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees that “petitioner has satisfied the criteria set forth in the
revised Vaccine Injury Table and the Qualifications and Aids to Interpretation, which
affords petitioner a presumption of onset if GBS occurs between three and forty-two days
after receipt of a seasonal flu vaccination and there is no apparent alternative cause.” Id.
at 6. Respondent further agrees that Ms. Pauley-Chase died as a result of her GBS, and
has satisfied all legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2